           Case 2:20-cv-00191-TJS Document 67 Filed 04/01/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOSEPH J. GRECO                             :      CIVIL ACTION
                                            :
      v.                                    :
                                            :
NGIA, INC. and                              :
SHARLOTTE LEE CROXFORD                      :      NO. 20-191

                                        ORDER

      NOW, this 1st day of April, 2021, upon consideration of the Motion for Partial

Summary Judgment (Doc. No. 31), the plaintiff’s response and the defendants’ reply, it is

ORDERED that the motion is GRANTED.

      IT IS FURTHER ORDERED that JUDGMENT is entered in favor of the defendants

NGIA, Inc. and Sharlotte Lee Croxford and against the plaintiff Joseph J. Greco on Count

II of the Amended Complaint.




                                         /s/ TIMOTHY J. SAVAGE J.
